Citation Nr: 1507422	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-01 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for radicular pain of the right leg secondary to service-connected muscular thoracic spine pain.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for muscular thoracic spine pain, which was assigned a 20 percent rating from February 27, 2009 to April 9, 2013 and a 40 percent rating beginning April 10, 2013.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of left ankle sprains, status post ankle fracture (left ankle disability).

5.  Entitlement to a compensable rating for sinusitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which included a grant of 20 percent for service-connected muscular thoracic spine pain effective February 27, 2009.  

Because of a conflict in the evidence as to the veteran's current representative, the veteran was contacted in January 2015 for clarification.  Based on evidence received in February 2015, the Veteran's representative is as noted on the title page.

The issues of entitlement to service connection for psychiatric disability, to include PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The original claim of service connection for radicular pain in the right leg secondary to muscular thoracic spine pain was denied by rating decision in June 2007.  The Veteran was notified of the denial later in June 2007 and did not timely appeal, and no new and material evidence was received by VA during the appeal period.
2.  The evidence received subsequent to the June 2007 rating decision does not relate to the unsubstantiated fact indicating that the Veteran has radicular pain in the right leg secondary to muscular thoracic spine pain and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for radicular pain in the right leg secondary to muscular thoracic spine pain.  

3.  The evidence shows limitation of forward flexion of the thoracolumbar spine to less than 30 degrees on VA evaluation in March 2009.

4.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

5.  The evidence does not show more than moderate limitation of motion of the left ankle.

6.  The evidence does not show at least one incapacitating episode of sinusitis per year or of at least three non-incapacitating episodes during this period.


CONCLUSIONS OF LAW

1.  The unappealed June 2007 rating decision that denied service connection for radicular pain in the right leg secondary to muscular thoracic spine pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen a claim for service connection for radicular pain in the right leg secondary to muscular thoracic spine pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The criteria for an evaluation of 40 percent beginning February 27, 2009 for muscular thoracic spine pain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2008).  

4.  The criteria for an evaluation in excess of 40 percent for muscular thoracic spine pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2014).  

5.  The criteria for an initial evaluation in excess of 10 percent for 
service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for a compensable evaluation for sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in June 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the June 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The VCAA notification letter provided to the Veteran in June 2007 complies with the holding in Kent.  In essence, this letter informed the Veteran that his claim for service connection for radicular pain of the right leg was previously denied because the evidence did not show that the disorder was causally related to his service-connected muscular thoracic spine pain.  
Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, the Board notes that a relevant VA evaluation was obtained in November 2011.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations for compensation purposes were conducted in 2009, 2011, and 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they provide sufficient symptomatology appropriate to the applicable Diagnostic Code criteria to rate the Veteran's thoracic spine disability, left ankle disability, and sinusitis.  Accordingly, there is adequate medical evidence of record to make a determination on the issues on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).


Analysis of the Claims

New and Material Evidence Claim 

The Veteran seeks to reopen a claim of service connection for radicular pain of the right leg secondary to service-connected muscular thoracic spine pain.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a radicular disability of the right leg secondary to his service-connected thoracic spine disability.  
A June 1992 rating decision rating decision granted entitlement to service connection for muscular thoracic spine pain and assigned a noncompensable rating effective August 1, 1991.  A June 2007 rating decision denied entitlement to service connection for radicular pain of the right leg secondary to 
service-connected muscular thoracic spine pain because the condition was caused by a separate and distinct lumbar spine disability.  The Veteran was notified of the denial later in June 2007 and he did not timely appeal.  The Veteran attempted to reopen the claim in February 2009, which was denied by rating decision in October 2009, and the Veteran timely appealed.

The evidence on file at the time of the June 2007 Board decision consisted of the Veteran's service treatment records, VA treatment records prior to June 2007, and an April 2007 VA evaluation report.   

The Veteran's service treatment reports do not contain any complaints or findings indicative of a right leg disability.  

VA treatment records for November 2005 and February 2006 reveal complaints of right leg pain.

The Veteran reported on VA evaluation in April 2007 that he developed radiculopathy of the right lower extremity approximately 18 months prior to the evaluation.  He was taking pain medication and using a TENS unit.  He used a cane to help in ambulation.  His gait was notable for a right-sided limp and though he was able to walk without his cane, it was with an antalgic gait with more limp than when he uses his cane.  X-rays of the lumbar spine showed mild to moderate degenerative disc disease at L4-S1 with mild disc bulges, but no large disc herniation or canal stenosis, and mild facet osteoarthritis.  The diagnosis was lumbar osteoarthritis and degenerative disc disease with radicular pain at L5-S1 on the right.  The examiner opined that although the Veteran had right leg radiculopathy, it was less likely than not secondary to his service-connected thoracic spine disability, as the thoracic spine does not contribute any innervation to the exiting lumbar rootlets apart from possibly the cauda equine at L1.  It was noted that the Veteran had a discrete and unrelated problem at the L5-S1 area that had developed over the prior 18 months by history.

The evidence received since June 2007 consists of VA and private examination and treatment records dated from September 2007 to June 2013 and written statements by and on behalf of the Veteran.  

According to a September 2007 EMG/NCV report, the Veteran had a one year history of low back pain with numbness of the right leg.  The impression was abnormal electrophysiological study with electrophysiological evidence of right S1 radiculopathy; no evidence of peripheral neuropathy.

Muscular thoracic spine pain was diagnosed on VA spine evaluation in March 2009, and it was noted that the Veteran's main limitation was due to lumbar degenerative disc disease.

On VA general medical evaluation in November 2011, lumbar spondylosis was diagnosed.  It was reported that there were no complaints of radicular pain.  A prior CT scan of the lumbar spine revealed mild degenerative spondylosis and degenerative disk changes in the lower lumbar spine.

The Veteran complained on VA spine evaluation in November 2011 of pain in the mid and lower lumbar areas with radiation into the right lower extremity to the bottom of his foot.  He used a cane to walk and limped on the right side.  Deep tendon reflexes were 2/4 bilaterally with no pathologic reflexes and no sensory deficit.  The diagnoses were degenerative disk disease with lumbar osteoarthritis and right radicular leg pain, and history of thoracic spine pain in the military.  The examiner concluded that the Veteran's current spine problem involved his lumbar spine, with radiation into his right leg, and that he did not have a current thoracic spine condition.  His current lumbar spine disability was considered unrelated to his military service.


The Veteran complained on VA evaluation in April 2013, which included a review of the record and an in-person examination, of low back pain with radiation into the right lower leg.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  He used a cane for all ambulation.  

The Board has reviewed the evidence received into the record since the June 2007 rating decision and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for radiculopathy of the right leg as secondary to service-connected muscular thoracic spine pain.

Although the evidence added to the claims file since June 2007 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the June 2007 rating decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has radiculopathy of the right leg secondary to service-connected muscular thoracic spine pain, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence includes a VA opinion against the claim for service connection on a secondary basis; there is no evidence received after June 2007 in favor of the claim.  Accordingly, the Board finds that the claim for service connection for radiculopathy of the right leg as secondary to service-connected muscular thoracic spine pain is not reopened.


Increased Rating Claims 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate 

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Muscular Thoracic Spine Pain

A June 1992 rating decision granted service connection for thoracic spine disability and assigned a noncompensable rating effective August 1, 1991.  A February 2004 rating decision granted a 10 percent rating for the thoracic spine effective October 16, 2003.  An October 2009 rating decision granted a 20 percent rating for muscular thoracic spine pain effective February 27, 2009; and a July 2014 rating decision granted a 40 percent rating for muscular thoracic spine pain effective April 10, 2013.  The Veteran timely appealed.  

Under the rating criteria, Diagnostic Code 5237 (lumbosacral or cervical strain) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

The Veteran complained on VA examination in March 2009 of back pain and stiffness.  He used a cane and had an antalgic gait.  He could not separate his lumbar complaints from his thoracic complaints.  He said that he gave up working as an electrician approximately 10 years earlier because of his overall back condition.  He denied any period of incapacitation over the previous year.  There was no functional range of motion of the thoracic spine.  Lumbar flexion was to 20 degrees with pain.  Muscular thoracic spine pain was diagnosed.  The examiner noted that the main limitation was due to the Veteran's degenerative disc disease.

The Veteran complained on VA back evaluation in November 2011 of pain in the mid and lower lumbar área that extends into the right leg if he walked, sat, or stood for too long.  He used a cane to walk and had a limp that favored his right lower extremity.  On physical examination, no muscle spasm was found.  Range of motion of the low back included flexion and extensión from 0 to 35 degrees; lateral flexion was to 15 degrees on the right and 10 degrees on the left; rotation was to 30 degrees on the right and 20 degrees on the left.  There was no change in motion during repetitive testing but there was pain, fatigability, weakness, lack of endurance during movement.  There was no loss of muscle strength or atrophy.  It was noted that X-rays of the spine in March 2010 showed degenerative arthritis of the lower thoracic and mid lumber spine.  The diagnoses were degenerative disc disease with lumbar osteoarthritis and right radicular leg pain and history of thoracic spine pain in service.  The examiner noted that the Veteran's primary complaints involved the lumbar spine and that he did not currently suffer from any thoracic spine condition.  The examiner concluded that the Veteran's low back condition was not related to service.

The Veteran complained on VA evaluation in April 2013 of severe back pain with activity and prolonged ambulation or standing.  Forward flexion was to 30 degrees, wtih pain beginning at 20 degrees; extensión ended at 10 degrees with pain.  Right lateral flexion was to 25 degrees without pain; left lateral flexion was to 20 degrees with pain beginning at 10 degres.  Right rotation was to 30 degrees without pain; left rotation was to 20 degrees with pain beginning at 10 degrees.  After repetitive testing, flexion was to 30 degrees, extensión was to 10 degrees, right lateral bending was to 25 degree, left lateral bending was to 20 degrees, rotaiton to the right was to 30 degrees, and rotation to the left was to 20 degrees.  The Veteran had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour.  There was no muscle atrophy or intervertebral disc disease of the thoracolumbar spine.  It was noted that the Veteran had severely symptomatic degenerative disc disease of the thoracolumbar spine with marked limitations in weight bearing and ambulation and radicular pain to the right leg.  Minimal ambulation was possible with a cane at all times.  Physically demanding work situations were not posible and sedentary situations would prove difficult due to difficulties with movement and weight bearing.  The diagnosis was degenerative disc disease of the thoracolumbar spine with marked limitations in weight bearing and ambulation and with radicular pain to the right leg.

To warrant a rating in excess of 20 percent for lumbosacral strain prior to April 10, 2013, there would need to be evidence of forward flexion of the thoracolumbar spine to 30 degrees or fewer or evidence of favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of favorable ankylosis, meaning fixation of a spinal segment in the neutral position, of the thoracolumbar spine.  Although the examiner concluded in March 2009 that the main limitation was due to the Veteran's degenerative disc disease, it was noted that the Veteran did not have any functional range of motion of the thoracic spine and forward flexion was only to 20 degrees.  When examined in November 2011, repetitive testing revealed pain, fatigability, weakness, and lack of endurance during movement.  Based on the above findings, and taking DeLuca criteria into consideration, the Board finds that the Veteran's thoracic symptomatology more nearly approximated the criteria for an increased rating of 40 percent beginning on February 27, 2009 the date of claim for increase.  A rating in excess of 40 percent is not warranted during the appeal period because there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  


Left Ankle Disability

Service connection for left ankle disability was granted by rating decision in October 2009 and the Veteran was assigned a 10 percent rating, effective February 27, 2009, under Diagnostic Code 5271.  The Veteran timely appealed the assigned rating.

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Under Diagnostic Code 5270 for ankylosis, the criteria for a rating of 20 percent is ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

On VA examination of the left ankle in October 2009, the Veteran gave a history of using a cane to walk for many years; he had a limp of the right lower extremity.  He complained of left ankle pain, weakness, stiffness, swelling with prolonged standing, instability and giving way, and lack of endurance.  He said that he could not walk one-half block before he had to stop due to left ankle pain.  Active range of motion included 5 degrees of dorsiflexion and 35 degrees of plantar flexion; passive motion included 10 degrees of dorsiflexion and 40 degrees of plantar flexion.  He could not stand on his toes or walk on his heels.  There was no additional limitation on repetitive testing.  X-rays showed old fracture of the medial malleolus with separation of fracture fragment.  The diagnosis was recurrent left ankle sprains, residual of left ankle fracture in service.

On VA ankle examination in November 2011, there was 15 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no change after repetitive testing.  Ankle strength was 5/5; there was no instability.  The diagnosis was prior fracture of the left ankle with recurrent ankle sprains.  

VA treatment records for September 2012 reveal moderate ankle edema.  Ankle joint range of motion was diminished less than 3 degrees.  There was no pain to palpation of the left ankle.

On VA examination of the left ankle in April 2013, the Veteran complained of pain and instability with weight bearing and pivoting.  Range of motion included pain-free flexion to 40 degrees and pain-free dorsiflexion to 15 degrees.  There was no additional limitation after repetitive testing, no loss of strength, and no ankylosis.  The Veteran used a cane on a regular basis.  It was noted that the Veteran's ankle did not impact his ability to work.  The diagnosis was left ankle sprain, status-post ankle fracture.

As the evidence on file does not show more than moderate limitation of motion of the left ankle, a rating higher than 10 percent is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Plate II.  Motion of the left ankle on examinations in October 2009, November 2011, and April 2013 showed dorsiflexion, including passive dorsiflexion in October 2009, to at least 10 degrees, with normal motion to 20 degrees, and plantar flexion to at least 40 degrees, with normal motion to 45 degrees.  Moreover, there is no evidence of ankylosis.

There was no functional limitation on repetitive motion due to weakness, fatigue, lack of endurance, or incoordination on any examination.  Consequently, a rating in excess of 10 percent is also not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Sinusitis

The Veteran was granted service connection for sinusitis by rating decision in June 1992, which assigned a noncompensable evaluation effective August 1, 1991.  

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).  Under Diagnostic Code 6513, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Under Diagnostic Code 6522, allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).

The Veteran complained on VA sinus evaluation in March 2009 of post-nasal drip, drainage, congestion, and intermittent nasal pressure.  It was noted that the Veteran had non-allergic rhinitis dating back to 1973 with no nasal obstruction and no polyps.  The diagnosis was status-post nasal trauma in 1973.

According to an October 2009 VA opinion from the examiner who saw the Veteran in March 2009, there was no evidence of incapacitating episodes of sinusitis.

The Veteran reported a history of intermittent nasal congestion and facial pressure on VA evaluation in October 2011.  He used Sudafed and saline spray occasionally; he did not take any antibiotics.  His septum was mildly deviated to the left; his nose was mildly congested with less than 50 percent obstruction on both sides.  There were no polyps.  The diagnosis was recurrent nonallergic rhinitis.  His condition was considered mild. 

The Veteran complained on VA sinus evaluation in April 2013 of intermittent nasal stuffiness with postnasal drip and drainage.  He said that he took about two courses of antibiotics a year for sinusitis.  Physical examination revealed deviation of the nasal septum to the left with greater than 50 percent obstruction on the left.  There was nasal congestion on both sides.  His nasal problem did not interfere with his ability to carry out his normal work as an electrician.  He was not taking continuous medication.  He had had one or two nonincapacitating episodes of sinusitis in the previous five months and no incapacitiating episodes.  There was not at least 50 percent obstruction of nasal passages on both sides or complete obstruction on one side due to traumatic septal deviation.  There were no nasal polyps.  The diagnoses were chronic sinusitis, vasomotor rhinitis, and deviation of the nasal septum.

As noted above, to warrant a rating of 10 percent there would need to be evidence of either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran's condition was described as mild in October 2011.  Although intermittent episodes of sinusitis were noted in April 2013, he had not had any incapacitating episodes and his nonincapacitating episodes were not reported to involve headaches and purulent discharge or crusting.  A compensable rating is also not warranted for rhinitis under Diagnostic Code 6522 because there were no nasal polyps, because his nasal obstruction was not greater than 50 percent on both sides, and because he did not have complete nasal obstruction on one side.


Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report subjective symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The lay statements have been considered in this case; in fact, an increased rating has been assigned for the thoracic spine.  

The Board has also considered whether any of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for each of the service-connected disabilities at issue, as noted above, but, except for muscular thoracic spine pain beginning February 27, 2009, the medical evidence reflects that the disabilities do not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2013).  In other words, the symptoms for the disabilities at issue are accounted for by the assigned schedular ratings.  

There is also no evidence of frequent periods of hospitalization due to any 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for muscular thoracic spine pain, left ankle disability, and sinusitis during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The benefit-of-the-doubt rule has been applied in this case with respect to the thoracic spine disability at issue, as discussed above.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating for left ankle disability and for sinusitis throughout the appeal period, the doctrine is not applicable to these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

As new and material evidence has not been received, service connection for radiculopathy of the right leg as secondary to service-connected muscular thoracic spine pain is not reopened; the appeal is denied.

Entitlement to a evaluation of 40 percent for muscular thoracic spine pain beginning February 27, 2009 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for muscular thoracic spine pain is denied.

Entitlement to an initial evaluation in excess of 10 percent for left ankle disability is denied.

Entitlement to a compensable evaluation for sinusitis is denied.


REMAND

A claim for TDIU was received by VA in July 2011.  The claim was denied by rating decision in January 2012, and the veteran was notified of the denial later in January 2012.  The Veteran filed a timely notice of disagreement to the denial of TDIU in February 2012.  However, no statement of the case has been promulgated on this issue.  Consequently, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

With respect to the claim for service connection for psychiatric disability, to include PTSD, although the June 2013 private medical report, which was added to the record in November 2014, finds that the Veteran's service-connected back and neck pain more likely than not caused or aggravated his mood disorder, this report does not provide a specific diagnosis of a psychiatric disability.  Consequently, additional development is needed prior to Board adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

2.  The AMC/RO will obtain an evaluation from an appropriate medical professional to determine whether the Veteran has a current psychiatric disability, to include PTSD, that is causally related to service or to service-connected disability.  The examiner will provide an opinion, with a clear rationale based on the evidence of record, on whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current acquired psychiatric disability that was caused by or aggravated by service or one or more of his service-connected disabilities.  This opinion will include a discussion of the June 2013 medical opinion noted above.  The rationale for all opinions expressed must be explained.    

The Veteran is currently service-connected for muscular thoracic spine pain, hypertension, tinnitus, residuals of recurrent left ankle sprains, a duodenal ulcer, hearing loss in the right ear, and sinusitis.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of secondary service connection as as to find against such.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

3.  AMC/RO will inform the Veteran as to the consequences for failure to report for a VA examination without good cause, in accordance with 38 C.F.R. § 3.158, 3.655 (2014).

4.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, on either a direct or secondary basis.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


